Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Claims 1-20 are pending in the current application.
Claims 13-20 are withdrawn

Response to Amendment
Applicant’s amendment of 4/16/21 does not render the application allowable.

Status of the Rejections
All rejections from the previous office action are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, as instantly amended requires depositing an amorphous silicon layer and increasing or decreasing an n-value or k-value.  It is unclear from the claim language, or the specification, how exactly the determination of ‘increase’ or ‘decrease’ is made or what the change is compared to.  The limitation requiring change with respect to another amorphous silicon layer is unclear as ANY deposited amorphous silicon layer can be considered having a changed value with respect to a theoretical amorphous silicon layer with different properties – as these properties can clearly be varied as evidenced by the instant specification.  This would be comparable to claiming a hammer with a handle with increased length.  One of ordinary skill in the art would not know what reference size is being used, as ANY hammer could be compared to a hammer with a shorter handle and meet the claim limitation. 
Claims 2-12 are rejected for their dependence upon claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US 9773665) in view of Ishioka (US 4365013).

As to claim 1, Zeng discloses a method of processing a substrate on a support in a PVD chamber (abstract; figure 2) comprising:
Forming a plasma within a processing region of the PVD chamber (claim 14);
The process gas comprises inert and hydrogen gas (claim 14);
Sputtering Si from a surface of a target within the processing region (claim 14);
Deposition amorphous Si on the substrate (claim 14);
Control of the hydrogen flow rate (claims 15-17);
Altering and controlling the power profile (col 5 lines 40-52: power sources, including pulsed with duty cycles of 10-40%, inherently involving power levels increasing and decreasing during on/off cycles).

Although Zeng discloses control of a hydrogen flow rate within a desired range (claims 15-17) and a pulsed power source (col 5 lines 40-52), Zeng is silent as to specifically increasing or decreasing one parameter while maintaining the other.
Ishioka discloses a method of making an amorphous silicon layer by sputter deposition in a hydrogen atmosphere (col 5 lines 58-62) and altering properties of the silicon by varying the hydrogen concentration and input power during layer formation (col 5 lines 65-67; figures 3-4: properties vs hydrogen pressure).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to vary, by increasing or decreasing, the parameters including hydrogen pressure or power, as disclosed by Ishioka, in the method of Zeng, because this changes the physical properties of the deposited layer (Ishioka at figures 3-4).  


As to claims 4-5, Zeng discloses the gas consists of inert and hydrogen (col 5 lines 25-32).
As to claim 6, Zeng discloses an inert flow rate of 50-1000 sccm (col 5 lines 34-36).

As to claim 9, Zeng discloses a pressure of 3-10 mtorr (col 5 lines 54-56).
As to claim 10, Zeng discloses a temperature of 25-400°C (col 5 lines 56-58).
As to claims 11-12, Zeng discloses a pulsed DC power source at 100-250 kHz and 10-40% duty cycle (col 5 lines 50-53).


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Ishioka, as applied to claim 1 above, and further in view of Woolf (US 20110299167).
As to claims 2-3, Zeng discloses an amorphous silicon deposition method with a controlled hydrogen gas concentration, as discussed above, but is silent as to specific n and k values.
Woolf discloses a method of forming optical reflective coatings for various uses (paragraphs 2-6) in which an amorphous silicon layer is sputter deposited as an absorber layer (paragraphs 42-43).  Woolf also discloses knowledge in the art of this amorphous si absorber layer to have n values and k values of 4.0-4.5 and 0.1-2.0 (paragraph 44).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to use the amorphous silicon properties of Woolf, in the method of Zeng, because this allows for an absorber layer for optical coatings and paints (Woolf at paragraphs 2-6).

Response to Arguments
Applicant argues in the remarks that the 35 USC 112 rejection is improper as one of ordinary skill in the art would understand that ‘increasing and decreasing shows a relationship to a desired outcome of another parameter within the claim itself and not to some external theoretical state.”  The problem with the claim language of claim 1, is the fundamental purpose of a claim – to point out the scope of applicant’s invention.  The final paragraph of claim 1 does not appear to recite any actual method step limitation but rather indicate a relationship between properties that can be set – power and flow rate – and resulting film properties that are not ‘set’ but result from the set properties – n,k values and transparency.  This final paragraph does not provide any limitation on power and flow rates, other than one is ‘set’ while the other is ‘increased’ or ‘decreased’.  This allows for any value for either power or flow rate and is therefore indefinite in scope.
Applicant similarly argues that the prior art teaches power and flow rate values, but does not discuss the resulting n and k values and transparency.  The prior art deposits an amorphous silicon layer, as discussed above.  This layer, like anything that exists, must have all measurable properties regardless of whether these properties are specifically measured and disclosed within the prior art.  The prior art does not have to teach the dependency of these film values on the deposition conditions – either the dependency exists (as evidenced by the charts in the instant figures) or they do not.  Claiming the natural dependency does not overcome prior art that teaches every method step within the claim, but does not mention the dependencies.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON BERMAN/Primary Examiner, Art Unit 1794